Title: The Pennsylvania Committee of Safety to the New York Provincial Congress, 19 August 1775: résumé
From: Pennsylvania Committee of Safety
To: New York Provincial Congress


<Philadelphia, [August 19, 1775]: We have received your request for gunpowder. After we had furnished all we could spare to the army and neighboring colonies, we heard from General Schuyler that he was in need and sent him 2200 pounds in care of the Albany committee. We did not then know, as he probably did not when he wrote, that a huge quantity had arrived in New Jersey from South Carolina and been forwarded to him, so that our supply will be unnecessary. It has not in all likelihood gone beyond Albany and might, if you apply to him, be brought back for your use. Signed by Franklin as president.>